Title: To Thomas Jefferson from John Laval, 19 June 1820
From: Laval, John
To: Jefferson, Thomas


            Sir,
            Philada
              June 19th 1820
          Agreeably to your Order of the 12th inst, I have deposited in the Post-Office, to be forwarded by to-morrow’s mail, the first Volume of Potter’s Euripides, Russia Cals $10= the 2d Volume will be sent, according to your direction, on the 24th—I am with the highest consideration & respect Sir,  your very humble servantJohn Laval